Name: 2001/363/EC: Commission Decision of 27 April 2001 amending the list of the areas of Italy eligible under Objective 2 of the Structural Funds for the period 2000 to 2006 (notified under document number C(2001) 1073)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  EU finance;  cooperation policy;  Europe;  regions and regional policy
 Date Published: 2001-05-11

 Avis juridique important|32001D03632001/363/EC: Commission Decision of 27 April 2001 amending the list of the areas of Italy eligible under Objective 2 of the Structural Funds for the period 2000 to 2006 (notified under document number C(2001) 1073) Official Journal L 129 , 11/05/2001 P. 0039 - 0046Commission Decisionof 27 April 2001amending the list of the areas of Italy eligible under Objective 2 of the Structural Funds for the period 2000 to 2006(notified under document number C(2001) 1073)(Only the Italian text is authentic)(2001/363/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds(1), and in particular the first subparagraph of Article 4(4) thereof,After consulting the Advisory Committee on the Development and Conversion of Regions, the Committee on Agricultural Structures and Rural Development and the Management Committee for Fisheries and Aquaculture,Whereas:(1) A list of areas eligible under Objective 2 was established by Commission Decision 2000/530/EC(2) for the 2000 to 2006 programming period.(2) The Italian authorities have informed the Commission that they made a number of material errors in defining the eligible areas in certain municipalities.(3) At the Commission's request, the Italian authorities have confirmed that the corrections in question have not substituted any eligible areas with other areas, nor changed the eligible population in the municipalities concerned,HAS ADOPTED THIS DECISION:Article 1The list of the areas of Italy eligible under Objective 2 for the period 2000 to 2006 as established by Decision 2000/530/EC is hereby amended as shown in the Annex hereto.For those municipalities not shown in the Annex, the areas eligible for Objective 2 remain unchanged.Article 2This Decision is addressed to the Republic of Italy.Done at Brussels, 27 April 2001.For the CommissionMichel BarnierMember of the Commission(1) OJ L 161, 26.6.1999, p. 1.(2) OJ L 223, 4.9.2000, p. 1.ANNEXCORRECTIONS TO BE MADE TO THE LIST OF AREAS ELIGIBLE UNDER OBJECTIVE 2 OF THE STRUCTURAL FUNDS IN ITALYperiod 2000 to 2006>TABLE>